DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 2 is/are objected to because of the following informalities:  “a first manner” and “a second manner” should recite “the first manner” and “the second manner”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: first device is configured to store…; second device is configured to store… in claims 15-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 limitations “first device is configured to store…; second device is configured to store…” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The closest reference in Applicant’s specification appears to be [0021]-[0022], but does not disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 16 recites the limitation “a second sensor arranged proximate to a second location in the vehicle, wherein the second sensor is configured to communicate with the first device and to sense the first data from the first device when the first seat is at the second location in the vehicle; wherein the controller is configured to receive the first data from the second sensor, determine that the first seat is at the second location based on receiving the first data from the second sensor, and operate the occupant restraint system for the first seat based on determining that the first seat is at the second location”; since the first data 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 8, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20090230663 (“Mills”).
As per claim 1, Mills discloses a method comprising: 
sensing when a seat is at a first location in a vehicle (see at least abstract, claim 2: determines the position of an occupant's seat, such that if the occupant's seat is within a predetermined distance from a front panel of the vehicle, upon deployment of the inflatable airbag cushion, the release device does not release the airbag restraining tethers and the airbag is deployed to the first configuration and if the occupant's seat is further than a predetermined distance from the front panel of the vehicle, upon inflatable airbag cushion deployment, the 
controlling an occupant restraint system of the vehicle in a first manner based on the seat being at the first location in the vehicle (see at least abstract, claim 2: determines the position of an occupant's seat, such that if the occupant's seat is within a predetermined distance from a front panel of the vehicle, upon deployment of the inflatable airbag cushion, the release device does not release the airbag restraining tethers and the airbag is deployed to the first configuration and if the occupant's seat is further than a predetermined distance from the front panel of the vehicle, upon inflatable airbag cushion deployment, the release device releases the airbag restraining tethers, and the inflatable airbag cushion may be deployed to the second configuration); 
sensing when the seat is at a second location in the vehicle (see at least abstract, claim 2: determines the position of an occupant's seat, such that if the occupant's seat is within a predetermined distance from a front panel of the vehicle, upon deployment of the inflatable airbag cushion, the release device does not release the airbag restraining tethers and the airbag is deployed to the first configuration and if the occupant's seat is further than a predetermined distance from the front panel of the vehicle, upon inflatable airbag cushion deployment, the release device releases the airbag restraining tethers, and the inflatable airbag cushion may be deployed to the second configuration); and 
controlling the occupant restraint system of the vehicle in a second manner based on the seat being at the second location in the vehicle, the first manner being different than the second manner (see at least abstract, claim 2: determines the position of an occupant's seat, such that if the occupant's seat is within a predetermined distance from a front panel of the vehicle, upon deployment of the inflatable airbag cushion, the release device does not release the airbag 

As per claim 2, Mills discloses wherein controlling the occupant restraint system of the vehicle in a first manner includes controlling at least one passive restraint to deploy and controlling the occupant restraint system of the vehicle in a second manner includes controlling the at least one passive restraint to remain undeployed (see at least abstract, claim 2: determines the position of an occupant's seat, such that if the occupant's seat is within a predetermined distance from a front panel of the vehicle, upon deployment of the inflatable airbag cushion, the release device does not release the airbag restraining tethers and the airbag is deployed to the first configuration and if the occupant's seat is further than a predetermined distance from the front panel of the vehicle, upon inflatable airbag cushion deployment, the release device releases the airbag restraining tethers, and the inflatable airbag cushion may be deployed to the second configuration).

As per claim 8, Mills discloses a system comprising: 
a receiver configured to receive data indicating a location of one or more seats in a vehicle (see at least abstract: inflatable airbag cushion assembly with a release device for electronic communication with a sensor in a vehicle); and 
a controller configured to: operate an occupant restraint system for the one or more seats using a first set of parameters when the data indicates that a first seat is at a first location in the 
operate the occupant restraint system for the first seat using a second set of parameters when the data indicates that the first seat is at a second location in the vehicle (see at least abstract, claim 2: determines the position of an occupant's seat, such that if the occupant's seat is within a predetermined distance from a front panel of the vehicle, upon deployment of the inflatable airbag cushion, the release device does not release the airbag restraining tethers and the airbag is deployed to the first configuration and if the occupant's seat is further than a predetermined distance from the front panel of the vehicle, upon inflatable airbag cushion deployment, the release device releases the airbag restraining tethers, and the inflatable airbag cushion may be deployed to the second configuration).

As per claim 15, Mills discloses a system comprising: 
a first device integrated with a first seat in a vehicle, wherein the first device is configured to store first data identifying the first seat (see at least abstract: inflatable airbag cushion assembly with a release device for electronic communication with a sensor in a vehicle); and 

a controller configured to receive the first data from the first sensor, determine that the first seat is at the first location based on receiving the first data from the first sensor, and operate an occupant restraint system for the first seat based on determining that the first seat is at the first location (see at least abstract, claim 2: determines the position of an occupant's seat, such that if the occupant's seat is within a predetermined distance from a front panel of the vehicle, upon deployment of the inflatable airbag cushion, the release device does not release the airbag restraining tethers and the airbag is deployed to the first configuration and if the occupant's seat is further than a predetermined distance from the front panel of the vehicle, upon inflatable airbag cushion deployment, the release device releases the airbag restraining tethers, and the inflatable airbag cushion may be deployed to the second configuration).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 10, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mills in view of US 20030209893 (“Breed”).
As per claim 3, Mills does not explicitly disclose sensing a presence of an occupant in the seat when the seat is at the first location or the second location; and operating the occupant restraint system to activate at least one passive restraint associated with the seat based on sensing the presence of the occupant in the seat.
Breed teaches sensing a presence of an occupant in the seat when the seat is at the first location or the second location; and operating the occupant restraint system to activate at least one passive restraint associated with the seat based on sensing the presence of the occupant in the seat (see at least abstract, [0395]-[0396], [1504]-[1515]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Mills by incorporating sensing a presence of an occupant in the seat when the seat is at the first location or the second location; and operating the occupant restraint system to activate at least one passive restraint associated with the seat based on sensing the presence of the occupant in the seat as taught by Breed in order to prevent occupant injury.


Breed teaches a sensor configured to sense presence of an occupant in the first seat when the first seat is at the first location or the second location and to transmit information about whether the occupant is present in the first seat, wherein the receiver is configured to receive the information from the sensor, and wherein the controller is configured to operate at least one passive restraint associated with the first seat based on the information received from the sensor (see at least abstract, [0395]-[0396], [1504]-[1515]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Mills by incorporating a sensor configured to sense presence of an occupant in the first seat when the first seat is at the first location or the second location and to transmit information about whether the occupant is present in the first seat, wherein the receiver is configured to receive the information from the sensor, and wherein the controller is configured to operate at least one passive restraint associated with the first seat based on the information received from the sensor as taught by Breed in order to prevent occupant injury.

As per claim 17, Mills does not explicitly disclose a second sensor configured to sense presence of an occupant in the first seat when the first seat is at the first location and to transmit 
Breed teaches a second sensor configured to sense presence of an occupant in the first seat when the first seat is at the first location and to transmit information about whether the occupant is present in the first seat; wherein the controller is configured to operate at least one passive restraint associated with the first seat based on the information received from the second sensor (see at least abstract, [0395]-[0396], [1504]-[1515]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Mills by incorporating a second sensor configured to sense presence of an occupant in the first seat when the first seat is at the first location and to transmit information about whether the occupant is present in the first seat; wherein the controller is configured to operate at least one passive restraint associated with the first seat based on the information received from the second sensor as taught by Breed in order to prevent occupant injury.

Claim(s) 4, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mills in view of US 9950682 (“Gramenos”).
As per claim(s) 4, 11, Mills does not explicitly disclose wherein at least a portion of the occupant restraint system is integrated with the seat. 
However, Gramenos teaches wherein at least a portion of the occupant restraint system is integrated with the seat (see at least abstract, column 1 lines 15-24, column 2 lines 19-29: a system 100 for deploying an occupant restraint in a removable seat 110. The removable seat 110 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Mills by incorporating wherein at least a portion of the occupant restraint system is integrated with the seat as taught by Gramenos in order to provide advantages in terms of storage space and deployment orientation.

Claim(s) 5, 6, 12, 13, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mills in view of US 20180354391 (“Guy”).
As per claim 5, Mills does not explicitly disclose designating a fixed location in the vehicle for the seat; detecting a different seat at the fixed location; and indicating presence of the different seat at the fixed location.
However, Guy teaches designating a fixed location in the vehicle for the seat; detecting a different seat at the fixed location; and indicating presence of the different seat at the fixed location (see at least abstract, [0015]: a seat position sensor configured to determine whether one or more seats are positioned in the seating positions. The securing mechanisms may be configured to secure, e.g., selectively secure, each of the seats relative to the frame of the vehicle when the seat position sensor determines that the seats are positioned in respective seating positions. The seating system may be configured to indicate to a user whether the seats are positioned in the seating positions, [0050]-[0054], [0079]-[0080]: seating system 4 may be 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Mills by incorporating the teachings of Guy in order to increase the flexibility of vehicle seating arrangements.

As per claim 6, Mills does not explicitly disclose designating a fixed location in the vehicle for the seat; detecting presence of the seat at a different location; and indicating presence of the seat at the different location.
However, Guy teaches designating a fixed location in the vehicle for the seat; detecting presence of the seat at a different location; and indicating presence of the seat at the different location (see at least abstract, [0015]: a seat position sensor configured to determine whether one or more seats are positioned in the seating positions. The securing mechanisms may be configured to secure, e.g., selectively secure, each of the seats relative to the frame of the vehicle when the seat position sensor determines that the seats are positioned in respective seating positions. The seating system may be configured to indicate to a user whether the seats are positioned in the seating positions, [0050]-[0054], [0079]-[0080]: seat positions sensors may be provided on the seats 100, alternatively, the seat position sensors may be provided on the guide track assembly 8 or frame of the vehicle; seating system 4 may be configured to indicate to a 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Mills by incorporating the teachings of Guy in order to increase the flexibility of vehicle seating arrangements.

As per claim 12, Mills does not explicitly disclose designate a fixed location in the vehicle for the first seat; detect a different seat at the fixed location based on data about the different seat received from a sensor associated with the fixed location; and indicate presence of the different seat at the fixed location.
However, Guy teaches designate a fixed location in the vehicle for the first seat; detect a different seat at the fixed location based on data about the different seat received from a sensor associated with the fixed location; and indicate presence of the different seat at the fixed location (see at least abstract, [0015]: a seat position sensor configured to determine whether one or more seats are positioned in the seating positions. The securing mechanisms may be configured to secure, e.g., selectively secure, each of the seats relative to the frame of the vehicle when the seat position sensor determines that the seats are positioned in respective seating positions. The seating system may be configured to indicate to a user whether the seats are positioned in the seating positions, [0050]-[0054], [0079]-[0080]: seating system 4 may be configured to indicate 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Mills by incorporating the teachings of Guy in order to increase the flexibility of vehicle seating arrangements.

As per claim 13, Mills does not explicitly disclose designate a fixed location in the vehicle for the first seat; detect presence of the first seat at a different location based on data about the first seat received from a sensor associated with the different location; and indicate presence of the first seat at the different location.
However, Guy teaches designate a fixed location in the vehicle for the first seat; detect presence of the first seat at a different location based on data about the first seat received from a sensor associated with the different location; and indicate presence of the first seat at the different location (see at least abstract, [0015]: a seat position sensor configured to determine whether one or more seats are positioned in the seating positions. The securing mechanisms may be configured to secure, e.g., selectively secure, each of the seats relative to the frame of the vehicle when the seat position sensor determines that the seats are positioned in respective seating positions. The seating system may be configured to indicate to a user whether the seats are positioned in the seating positions, [0050]-[0054], [0079]-[0080]: seat positions sensors may 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Mills by incorporating the teachings of Guy in order to increase the flexibility of vehicle seating arrangements.

As per claim 18, Mills does not explicitly disclose designate a second location in the vehicle for a second seat, the system further comprising: a second device integrated with the second seat, wherein the second device is configured to store second data identifying the second seat; wherein the first sensor is configured to communicate with the second device and to sense the second data from the second device when the second seat is at the first location in the vehicle; and wherein the controller is configured to receive the second data from the first sensor, determine that the second seat is at the first location based on receiving the second data from the first sensor, and indicate presence of the second seat at the first location.
However, Guy teaches designate a second location in the vehicle for a second seat, the system further comprising: a second device integrated with the second seat, wherein the second device is configured to store second data identifying the second seat; wherein the first sensor is 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Mills by incorporating the teachings of Guy in order to increase the flexibility of vehicle seating arrangements.

As per claim 20, Mills does not explicitly disclose wherein: the first sensor is configured to communicate with a second device integrated with a second seat, wherein the second device is configured to store second data identifying the second seat, and to sense the second data from the 
However, Guy teaches wherein: the first sensor is configured to communicate with a second device integrated with a second seat, wherein the second device is configured to store second data identifying the second seat, and to sense the second data from the second device when the second seat is at the first location in the vehicle; and the controller is configured to receive the second data from the first sensor, determine whether the second seat belongs to the vehicle, and provide an indication when the second seat does not belong to the vehicle (see at least abstract, [0015]: a seat position sensor configured to determine whether one or more seats are positioned in the seating positions. The securing mechanisms may be configured to secure, e.g., selectively secure, each of the seats relative to the frame of the vehicle when the seat position sensor determines that the seats are positioned in respective seating positions. The seating system may be configured to indicate to a user whether the seats are positioned in the seating positions, [0050]-[0054], [0079]-[0080]: seating system 4 may be configured to indicate to a user when the seats 6a, 6b, 6c are positioned in the predetermined seating positions 7a-7f and can be secured. For example, the seating system 4 may be configured to illuminate a light to indicate that a seat is in a suitable position, or display a message on a display screen provided on the vehicle. In some arrangements, the seating system 4 may be configured to indicate where, e.g., in which direction, a particular seat should be moved in order to position the seat in the closest predetermined seating position).
.

Claim(s) 7, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mills in view of US 20050150705 (“Vincent”).
As per claim 7, Mills does not explicitly disclose detecting presence of a second seat at any location in the vehicle; determining whether the second seat is identifiable in a configuration of seats in the vehicle; and providing an indication when the second seat is unidentified in the configuration of the seats in the vehicle. 
However, Vincent teaches detecting presence of a second seat at any location in the vehicle; determining whether the second seat is identifiable in a configuration of seats in the vehicle; and providing an indication when the second seat is unidentified in the configuration of the seats in the vehicle (see at least abstract, [0004]-[0005]: vehicle seat may now incorporate one or more air-bags, which are deployed to protect the occupant of the seat, and a pre-tensioner adapted to pre-tension the safety-belt. Also, a vehicle seat may now incorporate one or more sensors adapted to sense whether the seat is occupied, and possibly to determine the weight of the occupant of the seat, with signals from those sensors being passed to a central processing unit so that the deployment of safety devices within the vehicle may be controlled in dependence upon signals from the sensors, [0006]: essential for the central processing unit to be able to determine whether the seat is, or is not, present. Thus the central processing unit must be able to determine whether the seat has been removed from the vehicle to provide load-carrying space. Also, in some vehicles, the central processing unit may need to be able to determine the direction 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Mills by incorporating detecting presence of a second seat at any location in the vehicle; determining whether the second seat is identifiable in a configuration of seats in the vehicle; and providing an indication when the second seat is unidentified in the configuration of the seats in the vehicle as taught by Vincent in order to provide good communications link between a removable seat provided with such safety devices or sensors and a central processing unit mounted within the vehicle and to provide load carrying space.

As per claim 14, Mills does not explicitly disclose wherein the controller is further configured to: detect presence of a second seat at a third location in the vehicle based on data about the second seat received from a sensor associated with the third location in the vehicle; determine whether the second seat is identifiable in a configuration of seats in the vehicle; and provide an indication when the second seat is unidentified in the configuration of the seats in the vehicle. 
However, Vincent teaches wherein the controller is further configured to: detect presence of a second seat at a third location in the vehicle based on data about the second seat received from a sensor associated with the third location in the vehicle; determine whether the second seat 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Mills by incorporating wherein the controller is further configured to: detect presence of a second seat at a third location in the vehicle based on data about the second seat received from a sensor associated with the third location in the vehicle; determine whether the second seat is identifiable in a configuration of seats in the vehicle; and provide an indication when the second seat is unidentified in the configuration of the seats in the vehicle as taught by Vincent in order to provide good communications link .

Claim(s) 9, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mills in view of US 20200290549 (“Buice”).
As per claim 9, Mills discloses 
a first sensor arranged proximate to the first location in the vehicle, wherein the first sensor is configured to communicate with a device integrated with the first seat, sense the device when the first seat is at the first location in the vehicle, and transmit to the receiver the data indicating that the first seat is at the first location in the vehicle; and wherein the second sensor is configured to communicate with the device integrated with the first seat, sense the device when the first seat is at the second location in the vehicle, and transmit to the receiver the data indicating that the first seat is at the second location in the vehicle (see at least abstract, claim 2: determines the position of an occupant's seat, such that if the occupant's seat is within a predetermined distance from a front panel of the vehicle, upon deployment of the inflatable airbag cushion, the release device does not release the airbag restraining tethers and the airbag is deployed to the first configuration and if the occupant's seat is further than a predetermined distance from the front panel of the vehicle, upon inflatable airbag cushion deployment, the release device releases the airbag restraining tethers, and the inflatable airbag cushion may be deployed to the second configuration).
Mills does not explicitly disclose a second sensor arranged proximate to the second location in the vehicle. 

As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Mills by incorporating a second sensor arranged proximate to the second location in the vehicle as taught by Buice in order to deploy airbags at different positions depending on need or circumstances.

As per claim 16, Mills discloses determine that the first seat is at the second location based on receiving the first data from the sensor, and operate the occupant restraint system for 
Mills does not explicitly disclose a second sensor arranged proximate to a second location in the vehicle, wherein the second sensor is configured to communicate with the first device and to sense the first data from the first device when the first seat is at the second location in the vehicle; wherein the controller is configured to receive the first data from the second sensor. 
However, Buice teaches a second sensor arranged proximate to a second location in the vehicle, wherein the second sensor is configured to communicate with the first device and to sense the first data from the first device when the first seat is at the second location in the vehicle; wherein the controller is configured to receive the first data from the second sensor, determine that the first seat is at the second location based on receiving the first data from the second sensor, and operate the occupant restraint system for the first seat based on determining that the first seat is at the second location (see at least abstract, [0027]: seat detector 24A detects an angular position or angular orientation of the vehicle seat 20 with respect to the seat base 22 (hereinafter, the seat angle). In the illustrated embodiment, the seat angle refers to the angular position of the vehicle seat 20 with respect to a direction facing the vehicle front illustrated by 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Mills by incorporating a second sensor arranged proximate to a second location in the vehicle, wherein the second sensor is configured to communicate with the first device and to sense the first data from the first device when the first seat is at the second location in the vehicle; wherein the controller is configured to receive the first data from the second sensor, determine that the first seat is at the second location based on receiving the first data from the second sensor, and operate the occupant restraint system for the first seat based on determining that the first seat is at the second location as taught by Buice in order to deploy airbags at different positions depending on need or circumstances.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mills in view of US 9266487 (“Engelman”).

However, Engelman teaches wherein the controller is further configured to designate a second location in the vehicle for a second seat, the system further comprising: 
a second device integrated with the second seat, wherein the second device is configured to store second data identifying the second seat (see at least abstract, Figure 3 (320): processing device 135 may determine whether the seat 105 configuration has changed based on, e.g., signals received from a seat sensor 150, claim 1: at least one seat sensor programmed to detect an initial seat configuration and output a signal representing the initial seat configuration and wherein the at least one sensor is programmed to detect a new seat configuration and output a signal representing the new seat configuration prior to the at least one collision sensor detecting the potential collision object; and a processing device programmed to suppress deployment of at least one of the restraint devices based at least in part on the signals output by the at least one collision sensor and the at least one seat sensor, wherein detecting the initial seat configuration includes detecting at least one seat facing a first direction while the host vehicle is operating in 
a second sensor arranged proximate to a third location in the vehicle, wherein the second sensor is configured to communicate with the second device and to sense the second data from the second device when the second seat is at the third location in the vehicle (see at least abstract, claim 1: at least one seat sensor programmed to detect an initial seat configuration and output a signal representing the initial seat configuration and wherein the at least one sensor is programmed to detect a new seat configuration and output a signal representing the new seat configuration prior to the at least one collision sensor detecting the potential collision object; and a processing device programmed to suppress deployment of at least one of the restraint devices based at least in part on the signals output by the at least one collision sensor and the at least one seat sensor, wherein detecting the initial seat configuration includes detecting at least one seat facing a first direction while the host vehicle is operating in an autonomous mode and wherein detecting the new seat configuration includes detecting the at least one seat facing a second direction while the host vehicle is operating in the autonomous mode); 
wherein the controller is configured to receive the second data from the second sensor, determine that the second seat is at the third location based on receiving the second data from the second sensor, and indicate presence of the second seat at the third location (see at least abstract, claim 1: at least one seat sensor programmed to detect an initial seat configuration and output a signal representing the initial seat configuration and wherein the at least one sensor is programmed to detect a new seat configuration and output a signal representing the new seat configuration prior to the at least one collision sensor detecting the potential collision object; and 
As a result, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide the invention as disclosed by Mills by incorporating the teachings of Engelman in order to enable restraint devices that will be able to assist during a vehicle collision.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELINA M SHUDY whose telephone number is (571)272-6757. The examiner can normally be reached M - F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Angelina Shudy
Primary Examiner
Art Unit 3668


/Angelina Shudy/Primary Examiner, Art Unit 3668